Citation Nr: 1825770	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for shortness of breath.

3.  Entitlement to an initial evaluation in excess of 30 percent from June 1, 2013 for ischemic heart disease (IHD).

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date prior to February 26, 2013, for the grant of service connection for IHD.

6.  Entitlement to an effective date prior to November 29, 2013, for the grant of service connection for PTSD.



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal on the issues of entitlement to service connection for shortness of breath and high cholesterol is requested.  

2.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal on the issues of entitlement to an initial rating in excess of 30 percent for IHD and PTSD is requested.

3.  The Veteran submitted a claim for service connection for IHD on February 26, 2013.

4.  The Veteran submitted a claim for service connection for PTSD on November 29, 2013.

5.  At the time of receipt of the February 26, 2013 and November 29, 2013 claims, there were no pending or otherwise unadjudicated claims for entitlement to service connection for IHD or PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for shortness of breath and high cholesterol have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal regarding entitlement to an initial rating in excess of 30 percent for IHD and PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for an effective date earlier than February 26, 2013, for the grant of service connection for IHD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  The criteria for an effective date earlier than November 29, 2013, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran is appealing the initial effective date assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

II.  Dismissal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In August 2015, the Veteran, through his authorized representative, indicated in writing that he wished to withdraw his appeal for his claims of service connection for shortness of breath and high cholesterol.  See Correspondence received in August 2015.  Additionally, in September 2015, the Veteran, through his authorized representative, indicated in writing that he wished to withdraw his appeal for an initial rating in excess of 30 percent for IHD and PTSD.  See Correspondence received in September 2015.  The Board finds that the Veteran has withdrawn the appeal as to his service connection and increased rating claims.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these particular matters.  Accordingly, the Board does not have jurisdiction to review the issues, and the identified issues on appeal are dismissed.

III.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  But unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1) ; see also 38 C.F.R. § 3.155(a).

Analysis

The Veteran contends that he is entitled to an effective date earlier than February 26, 2013 for the grant of service connection for IHD and earlier than November 29, 2013 for the grant of service connection for PTSD.  See Form 9 received in November 2014.  

The Board notes that the Veteran and his representative have failed to offer any specific argument in support of the claim for entitlement to an earlier effective date.  

The Veteran separated from active service in April 1971.  On February 26, 2013, he filed a formal claim for service connection for IHD.  See Veteran's Application for Compensation received in February 2013.  On November 29, 2013, he filed an informal claim for service connection for PTSD.  See Statement in Support of Claim received in December 2013.  As he did not submit his claims of entitlement to service connection for IHD and PTSD within one year of service discharge, assignment of an effective date back to the day following his service discharge is not possible.

The Board finds that there is no evidence manifesting intent on the part of the Veteran to file a claim for service connection for IHD or PTSD before February 26, 2013 and November 29, 2013, respectively.  The Board notes that in November 2012, the Veteran was treated for a heart issue and was diagnosed with coronary artery disease (CAD) at 21.  See Medical Treatment Record-Non-Government Facility received in December 2009.  Additionally, the Social Security Administration determined that the Veteran was disabled from November 2012 due to his heart issues.  See Medical Treatment Records-Furnished by SSA received in May 2014 at 11.  Although the Veteran's heart disease was diagnosed in 2012, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits); Brannon v. West, 12 Vet. App. 32, 35 (1998).  Thus, the Veteran's treatment records cannot serve as a basis for award of an earlier effective date.  The Board is aware that regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2017).  However, the section only applies to claims for an increase and claims to reopen.  Moreover, SSA determinations as to the effective date for an disability award are not controlling on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Therefore, the Board finds that the record contains no document dated before the February 26, 2013 and November 29, 2013 claims that constitute claims for service connection for IHD or PTSD or that can be construed as a formal or informal claim for service connection for IHD or PTSD.  

Accordingly, the Veteran is not entitled to an earlier effective date prior to the date of his claims on February 26, 2013 and November 29, 2013.  38 C.F.R. § 3.400 (o)(1)(2).

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to service connection for shortness of breath and high cholesterol is dismissed.

The appeal for entitlement to an initial rating in excess of 30 percent for IHD and PTSD is dismissed.

An earlier effective date prior to February 26, 2013 for the grant of service connection for IHD is denied.

An earlier effective date prior to November 29, 2013 for the grant of service connection for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


